                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             EASTERN DIVISION
                            NO. 4:11-CR-59-1H


UNITED STATES OF AMERICA,          )
                                   )
                                   )
                                   )
        v.                         )
                                   )                ORDER
                                   )
TERRANCE LEVON JONES,              )
                                   )
        Defendant.                 )



     This matter is before the court on defendant’s motion for a

sentence reduction pursuant to Section 404 of the First Step Act

[DE #98] as well as defendant’s motion for compassionate release

[DE #105].      Counsel was appointed under the Standing Order, 19-

SO-3, as to the § 404 motion, but subsequently moved to withdraw

after    the   compassionate   release   motion   was   filed.   Counsel

indicated having reviewed both motions prior to moving to withdraw.

The court granted the motion to withdraw on September 24, 2020 [DE

#106]. Since that time, defendant has filed two motions to appoint

counsel [DE #107, #108].

     Defendant was indicted on June 7, 2011 on five drug counts.

He pled guilty to Count One, conspiracy to distribute and possess

with intent to distribute 28 grams or more of cocaine base (crack)

and a quantity of cocaine, on September 14, 2011, pursuant to a
written plea agreement.           At sentencing, petitioner was found to be

a career offender and sentenced to 188 months’ imprisonment on

Count One, a sentence at the bottom of the guideline range.

  I.      § 404 Motion

       The First Step Act of 2018 (“First Step Act”) makes certain

provisions    of    the   Fair        Sentencing    Act   of     2010    retroactively

applicable to defendants sentenced prior to its enactment. Pub. L.

No. 115-391, § 404, 132 Stat. 5194, 5222. Section 404 of the First

Step Act provides that “[a] court that imposed a sentence for

[certain offenses involving cocaine base] may ... impose a reduced

sentence as if sections 2 and 3 of the Fair Sentencing Act of 2010

...    were   in    effect       at    the   time   the        covered    offense    was

committed.” Id. § 404(b).              Here, defendant was sentenced in 2012

with the guidelines calculated using the 2011 Guideline Manual.

He was sentenced after the enactment of the Fair Sentencing Act.

Therefore, section 404 of the First Step Act does not apply to

defendant, and defendant’s motion for a reduction is DENIED.

II.    Motions to Appoint Counsel
       Turning to defendant’s motions to appoint counsel, there is

no general constitutional right to appointed counsel in post-

conviction proceedings. See Pennsylvania v. Finley, 481 U.S. 551,

555 (1987); United States v. Williamson, 706 F.3d 405, 416 (4th

Cir.   2013).      The   court    has    discretion       to    appoint    counsel   in


                                             2
proceedings under 18 U.S.C. § 3582(c) if the interests of justice

so require. See United States v. Legree, 205 F.3d 724, 730 (4th

Cir. 2000); see also United States v. Reed, 482 F. App'x 785, 786

(4th    Cir.   2012); cf. 18   U.S.C.      §    3006A(a)(2)(B) (providing

interests of justice standard for appointment of counsel in similar

post-conviction     proceedings).       Here,   defendant   had   counsel

appointed under the standing order who reviewed his compassionate

release motion prior to withdrawal.        Defendant has not established

the interests of justice require appointment of additional counsel

in this matter.

III.         Compassionate Release Motion
       Defendant seeks a reduction in his sentence to time served

pursuant to 18 U.S.C. § 3582(c)(1)(A)(i), as amended by the First

Step Act of 2018 (“First Step Act”). 1 That statute provides in

relevant part:

       The court may not modify a term of imprisonment once it has

been imposed except that—

       (1)   in any case—

       (A)   the court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the
             defendant has fully exhausted all administrative rights
             to appeal a failure of the Bureau of Prisons to bring a
             motion on the defendant’s behalf or the lapse of 30 days
             from the receipt of such a request by the warden of the
             defendant’s facility, whichever is earlier, may reduce
             the term of imprisonment ..., after considering the
             factors set forth in section 3553(a) to the extent that



                                    3
          they are applicable, if it finds that—

          (i)     extraordinary and compelling     reasons   warrant
                  such a reduction ...

     and that such a reduction is consistent with applicable policy

     statements issued by the Sentencing Commission[.]

18 U.S.C. § 3582(c).

     The Sentencing Commission has not issued a policy statement

applicable to motions filed by defendants under this statute.

United States v. McCoy, 981 F.3d 271, 275 (4th Cir. 2020). “[A]s

a result, district courts are ‘empowered ... to consider any

extraordinary and compelling reason for release that a defendant

might raise.’” Id. at 284 (citation omitted).

     In deciding whether a sentence reduction is appropriate, the

court must also consider the applicable § 3553(a) factors. 18

U.S.C. § 3582(c)(1)(A).

     These factors include: “(1) [Defendant’s] personal
     history and characteristics; (2) his sentence relative
     to the nature and seriousness of his offense; (3) the
     need for a sentence to provide just punishment, promote
     respect for the law, reflect the seriousness of the
     offense, deter crime, and protect the public; (4) the
     need for rehabilitative services; (5) the applicable
     guideline sentence; and (6) the need to avoid
     unwarranted sentencing disparities among similarly-
     situated defendants.”

United States v. Adona, No. CR PX-17-345, 2020 WL 4338889, at *2

(D. Md. July 28, 2020) (citation omitted) (alteration in original).




                                4
     Defendant     has    not     demonstrated        that    he   exhausted

administrative    remedies   prior    to     filing   the    instant   motion.

Indeed,   the   motion   fails   to   even    mention   the   administrative

exhaustion requirement. Defendant additionally fails to establish

extraordinary and compelling reasons for a reduced sentence. The

presence of COVID-19 in the federal prison system standing alone

does not justify compassionate release. See United States v. Raia,

954 F.3d 594, 597 (3d Cir. 2020). Further, defendant fails to

establish that he is particularly susceptible to complications

arising from the virus. United States v. May, No. 5:08-CR-331-1FL,

2020 WL 2497706, at *2 (E.D.N.C. May 14, 2020).                 Defendant is

currently 35 years old with a projected release date of September

20, 2024.    Nothing in his PSR indicates he has any known health

problems, and none have been brought to the court’s attention via

his compassionate release motion.

     Therefore, the compassionate release motion is denied without

prejudice.




                                 CONCLUSION

     For the foregoing reasons, defendant’s motion for reduction

pursuant to § 404 of the First Step Act is DENIED [DE #98],

defendant’s motions for appointment of counsel are DENIED [DE #107,

                                      5
#108], and defendant’s motion for compassionate release [DE #105]

is DENIED WITHOUT PREJUDICE.

     This 28th
          ___ day of April 2021.




                         __________________________________
                         Malcolm J. Howard
                         Senior United States District Judge

At Greenville, NC
#26




                                   6
